Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-8-2003

Mannella v. Allegheny
Precedential or Non-Precedential: Non-Precedential

Docket 02-2448




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Mannella v. Allegheny" (2003). 2003 Decisions. Paper 565.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/565


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                    IN THE UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                      No. 02-2448
                            ________________________________

                               JEANNINE MANNELLA;
                             FRANK MARCIW, her husband,

                                                    Appellants

                                              v.

                  COUNTY OF ALLEGHENY; MARTIN SCHMOTZER

                             ____________________________

                        Appeal from the United States District Court
                          for the Western District of Pennsylvania
                                   (D.C. No. 98-cv-00979)
                        District Judge: Honorable Robert J. Cindrich
                             ____________________________

                                  Argued March 14, 2003

                 Before: BECKER, Chief Judge,* RENDELL and AMBRO
                                   Circuit Judges.

                                    (Filed May 6, 2003)


VINCENT A. COPPOLA, ESQUIRE (ARGUED)
Pribanic & Pribanic
513 Court Place
Pittsburgh, PA 15219

Counsel for Appellants


  *
      Judge Becker completed his term as Chief Judge on May 4, 2003.
CHARLES P. MCCULLOUGH, ESQUIRE
County Solicitor
CAROLINE LIEBENGUTH, ESQUIRE (ARGUED)
Assistant County Solicitor
Allegheny County Law Department
300 Fort Pitt Commons Building
445 Fort Pitt Boulevard
Pittsburgh, PA 15219

Counsel for Appellees

                            ____________________________

                               OPINION OF THE COURT
                            _____________________________


BECKER, Chief Judge.

       On February 2, 1996, Jeannine Mannella was terminated from her position as a

bond counter in the Clerk of Courts of Allegheny County (the “County”). Asserting that

gender discrimination motivated her dismissal, Mannella and her husband, Frank Marciw,

filed a complaint against the County in the District Court on June 4, 1996, alleging, inter

alia, a violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., a

deprivation of rights secured under the Fourteenth Amendment of the United States

Constitution in violation of 42 U.S.C. § 1983, and a number of state constitutional and

tort claims. After discovery, Mannella amended her complaint to allege a violation of the

First Amendment by reason of political retaliation. With respect to the § 1983 claim, the

District Court held that it was barred by the statute of limitations but reached the merits

nonetheless. The Court then granted summary judgment in favor of the County on all

                                            -2-
claims.

       This appeal followed. Mannella contends that the doctrine of equitable estoppel

should save her § 1983 claim from the statute of limitations bar because the Clerk of

Courts misled her as to the true reason for her dismissal. During the course of discovery,

Mannella identified a former employee of the Clerk of Courts who stated in an affidavit

that Mannella was terminated because her father was the mayor of a town that did not

support Joyce Itkin for the Clerk of Courts in the previous election; Itkin was the one who

dismissed M annella. The County responds that equitable estoppel is inappropriate

because there is no evidence that the Clerk of Courts actively misled Mannella; rather, it

maintains that cuts to the Clerk of Courts’s budget and concerns about Mannella’s

attendance motivated her termination. We agree with the County that this case does not

call for the application of equitable estoppel.

       Mannella also argues that the Clerk of Courts’s proffered reasons for her

termination were pretextual. However, because she does not present any evidence that

sufficiently supports this contention, the Court correctly granted summary judgment on

the Title VII claim. Finally, Mannella contends that, after dismissing her federal claims,

the District Court should have relinquished jurisdiction over her state constitutional law

claims and dismissed them without prejudice. We disagree. The Court had supplemental

jurisdiction over the state claims under 28 U.S.C. § 1367, and it was not an abuse of

discretion to retain jurisdiction and dismiss them with prejudice together with the federal


                                             -3-
claims.

                                             I.

       Mannella worked in the Clerk of Courts of Allegheny County for more than fifteen

years prior to her termination, twelve of which as a bond counter. In a letter dated

February 1, 1996, Joyce Itkin, the Clerk of Courts, notified Mannella that effective

February 2, 1996, her position would be “eliminated” in “order to accommodate present

budget restrictions.” [a73.] Noting that two other women were terminated on the same

day but that a less-senior man retained his position as a bond counter, Mannella suspected

that gender discrimination m otivated her dismissal. On May 2, 1996, she filed a gender-

related employment discrimination complaint with the Equal Employment Opportunity

Commission (“EEOC”).

       In response to requests from the EEOC as to the justification for Mannella’s

termination, the Clerk of Courts prepared a memorandum for her solicitor detailing the

reasons why Mannella was dismissed but William Malits, her male colleague with less

tenure, was not. The memorandum explained that the Clerk of Courts was transferring

the bail bond counter to another building and sought to keep it open 24 hours a day, 7

days a week. To that end, the Clerk of Courts interviewed the bond counters to determine

whether they would willing to work on a swing shift. According to the memorandum,

Mannella had concerns about “working longer hours and going to a swing shift, working

40 hour weeks, 52 weeks a year, exclusive of vacation.” [a58.]


                                           -4-
       The memorandum also stated that recent cuts in the Clerk of Courts’s budget

would require one person on some shifts, thus making attendance critical; this is because

someone must always be available to allow persons under arrest to post bond. The Clerk

of Courts explained that Mannella’s attendance record was spotty, and that she had

missed a number of days in the m onths before she was terminated. By contrast, Malits

“demonstrated overall perseverance, not only in his work as a bond counter clerk, but was

very instrumental in the design, organization and opening of the new bond counter

office.” [a59.] The Clerk of Courts also disputed Mannella’s assertion before the EEOC

that she held the position of “bond counter manager” because according to the

Departmental Position Report, that title did not exist at the time. [a58.]

       Following the receipt of a right-to-sue letter from the EEOC, Mannella

commenced the instant action in the District Court. Her complaint alleged that the

County violated her rights under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e et seq., and the Fourteenth Amendment of the United States Constitution,

actionable pursuant to 42 U.S.C. § 1983. She also raised a number of state law claims,

including a violation of the Pennsylvania Human Relations Act, 43 P.S. § 955(a),

intentional infliction of emotional distress, and loss of consortium, together with her

husband, Frank Marciw. After the completion of discovery, Mannella filed a second

amended complaint adding First and Fourteenth Amendment violations to her § 1983

claim, along with analogous violations of the Pennsylvania Constitution.


                                            -5-
       The County moved for summ ary judgment on all claims, which the District Court

granted. The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367. We have

appellate jurisdiction pursuant to 28 U.S.C. § 1291 and review the District Court’s

decision to grant summary judgment de novo. Sempier v. Johnson & Higgins, 45 F.3d

724, 727 (3d Cir. 1995).

                                            II.

       The District Court concluded that Mannella’s § 1983 claim was barred by the

statute of limitations. Because courts must borrow the statute of limitations from

analogous state causes of action for § 1983 claims, the Court properly applied the two-

year period derived from Pennsylvania law. Nelson v. County of Allegheny, 60 F.3d

1010, 1012 (3d Cir. 1995). The Court noted that Mannella filed her complaint on June 4,

1998, more than two years after she was terminated from her job. Even though the

additional claims raised in the second amended complaint relate back to the date the

original complaint was filed, these claims were also untimely. Despite this conclusion,

the Court reached the merits of the § 1983 claim and ruled adversely to Mannella.

       Mannella argues that, to whatever extent the statute of limitations bar governed the

Court’s decision, the Court erred in not applying the doctrine of equitable estoppel to

preserve her claim. In Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380 (3d

Cir. 1994), we identified “three principal, though not exclusive” situations where

equitable estoppel might be applied properly: “(1) where the defendant has actively


                                            -6-
misled the plaintiff respecting the plaintiff’s cause of action; (2) where the plaintiff in

some extraordinary way has been prevented from asserting his or her rights; or (3) where

the plaintiff has timely asserted his or her rights mistakenly in the wrong forum.” Id. at

1387. Mannella contends that the first situation – the defendant actively misleading the

plaintiff – applies to her case.

       Her argument relies on an affidavit from Robert Martine, a former employee of the

Clerk of Courts, who stated that he was “personally aware that Jeannine Mannella was

chosen for termination” because her father was the mayor of a town that “did not support

Joyce Itkin,” the Clerk of Courts who terminated Mannella, “in the prior election.” [a32.]

Martine also represented that he knew “from first hand knowledge that Joyce Itkin stated

that we could defend Ms. Mannella’s dismissal on the basis that she had been absent from

the office . . . and, therefore, [Itkin] expected no retribution from [Mannella.]” [a32.] He

further stated that Itkin told him that the real reason for Mannella’s termination was to let

it be known “within the Democratic party that those persons and communities that

supported her would be treated differently than those who did not support her.” [a31.]

       We do not believe that the belated discovery of Martine’s affidavit is sufficient to

justify the application of equitable estoppel. In employment discrimination cases,

equitable tolling “may excuse the plaintiff’s non-compliance with the statutory limitation

provision when it appears that (1) the defendant actively misled the plaintiff respecting

the reason for the plaintiff’s discharge, and (2) this deception caused the plaintiff’s non-


                                             -7-
compliance with the limitations period.” Oshiver, 38 F.3d at 1387. Mannella cannot

establish either of these necessary conditions.

       First, Martine’s affidavit does not contradict the Clerk of Court’s proffered reason

for terminating Mannella (the restrictions in the Clerk of Court’s budget), nor does the

affidavit dispute the distinctions the Clerk of Courts identified between Mannella and

William Malits, the retained bond counter, in its memorandum to the EEOC. Second and

even more important, Mannella cannot point to anything the Clerk of Courts did that

caused her not to exercise a minimal level of diligence by interviewing former employees

during the two years before the statute of limitations ran. Indeed, Martine’s affidavit is

dated March 14, 2002 – more than four years after Mannella was terminated. When

pressed at oral argum ent to explain why Martine was not discovered earlier, Mannella

failed to assert a compelling justification, let alone lay any blame of active deception on

the Clerk of Courts for this lengthy delay.

       We therefore conclude that it would not be appropriate to apply equitable estoppel

to save Mannella’s § 1983 claim from the statute of limitations bar. Accordingly, we

need not reach the merits of the claim and will affirm the District Court’s grant of

summary judgment with respect thereto.

                                              III.

       Mannella also contends that the District Court erred in granting summary

judgment on her Title VII claim of gender discrimination. The County does not dispute


                                              -8-
that Mannella presents a prima facie case of discrimination that survives summary

judgment, but rather argues that it has proffered legitimate, nondiscriminatory reasons for

her termination. Thus, the sole question on appeal is whether Mannella has produced

evidence “demonstrating such weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions in the employer’s proffered legitimate reasons for its

action that a reasonable fact finder could rationally find them unworthy of credence,”

such that the real reason was on account of gender. Fuentes v. Perskie, 32 F.3d 759, 765

(3d Cir. 1994). She does not meet this burden.

       As noted above, the termination letter from the Clerk of Courts stated that

Mannella was fired due to “budget restrictions” that necessitated the elimination of her

position. [a73.] Additionally, in its memorandum to the EEOC, the Clerk of Courts

explained that Malits was retained instead of Mannella because of the need for consistent

attendance and flexible scheduling when the bond counter became a 24 hour/7 days a

week operation. The Clerk of Courts was also concerned about Mannella’s attendance

record and eagerness to work on a swing shift, especially when compared with Malits’s

“overall perseverance” in the opening of the new bond counter office. [a58–59.] Finally,

the Clerk of Courts disputed Mannella’s assertion that she was the “bond counter

manager,” and thus M alits’s superior, by noting that the Departmental Position Report did

not list such a title at that time. [a58.]

       In her brief, Mannella concedes that she does “not challenge whether any such


                                             -9-
budget reduction in fact occurred.” Rather, she criticizes the reasons the Clerk of Courts

identified in its memorandum for why Mannella was chosen for elimination instead of

Malits. Without any evidence of actual discrimination, M annella attempts to “point to

evidence establishing a reasonable inference that the employer’s proffered explanation is

unworthy of credence.” Sempier, 45 F.3d at 728. However, she fails to meet this burden

for the following reasons.

       First, Mannella disputes the Clerk of Courts’s contention that she was not the

“bond counter manager” by presenting her County-issued identification card that stated

this as her title [a69] as well as an affidavit from the Clerk of Courts who preceded Itkin,

which claimed that Mannella had been promoted to that position. This is, however,

immaterial because Mannella’s title was never an issue in the Clerk’s decision to choose

her for elimination.

       Second, Mannella submits that the statement in her affidavit that she “was willing

to work any shift, but that [she] preferred the day shift if that were possible,” [a25] rebuts

the Clerk of Courts’s claim that Mannella was hesitant to work a swing shift. But this

does not seem to be all that different from the Clerk of Courts’s statement in her

mem orandum that “[t]here was concern from Ms. Mannella about working longer hours

and going to a swing shift.” [a58.] Contrary to M annalla’s assertions, the Clerk of Courts

never stated that Mannella was unwilling to work flexible hours, but rather that she

expressed greater concern about it than Malits.


                                            -10-
       Finally, Mannella picks apart the number of days that the Clerk accused Mannella

of missing in the months before her termination. She notes that a number of these days

were holidays and that M annella was entitled to use her vacation and sick days.

Nevertheless, the County submits that the reason that Mannella was terminated was due

to budget reductions, not her absenteeism. It is this record of absenteeism, among other

factors, that differentiated Mannella from Malits and led to the Clerk of Courts choosing

her for termination in response to the budget reductions.

       In sum, Mannella fails to present evidence that would enable “a reasonable fact

finder” to find the Clerk of Courts’s reason for termination “unworthy of credence.”

Fuentes v. Perskie, 32 F.3d at 765. We will therefore affirm the District Court’s grant of

summary judgment dismissing the Title VII claim.

                                             IV.

       Lastly, Mannella submits that after dismissing her federal claims, the District

Court should have relinquished jurisdiction over the state constitutional law claims as a

matter of comity and because there were “questions of state law that remained unsettled.”

Instead, the Court reached the merits of these claims, alleged violations of Article I, §§ 7,

26, and 28 of the Pennsylvania Constitution, and concluded that for the same reasons that

applied to Mannella’s federal claims, the state claims could not survive summary

judgment. Notably, Mannella does not dispute the Court’s substantive conclusion.

       28 U.S.C. § 1367(c) gives the district court the discretion to exercise supplemental


                                            -11-
jurisdiction over state law claims. While the dismissal of all federal claims before trial

might warrant the relinquishment of jurisdiction over state claims, the Supreme Court has

explained that this action is not mandatory but rather a m atter of discretion. Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988). A court should balance a number

of factors, including judicial economy, convenience, fairness, and comity, when

exercising such discretion. Id. In the case at bar, Mannella does not explain her state

constitutional theories or submit any evidence that they are substantive, let alone

“unsettled.” W e therefore do not believe that a vague reference to “comity” will call into

question the District Court’s discretion to maintain jurisdiction and dismiss with prejudice

Mannella’s state constitutional law claims along with her other claims in the interest of

judicial economy, convenience, and fairness.

       The judgment of the District Court will be affirmed.




                                           -12-
                         ___________________________

TO THE CLERK:

    Please file the foregoing Opinion.

                                         BY THE COURT:




                                         /s/ Edward R. Becker
                                         Circuit Judge




                                         -13-
-14-
-15-